Citation Nr: 1829218	
Decision Date: 05/29/18    Archive Date: 06/12/18

DOCKET NO.  15-01 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for postoperative residuals of medial lateral meniscectomy and anterior cruciate ligament reconstruction of the right knee with osteoarthropathy currently rated as 30 percent disabling under Diagnostic Code (DC) 5261 since November 14, 2016, 20 percent disabling under DC 5010-5262, and 10 percent disabling under DC 5260 since November 14, 2016.


REPRESENTATION

Appellant represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael J. O'Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1993 to May 1998. 

This case comes before the Board of Veterans' Appeals (Board) from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas (hereinafter Agency of Original Jurisdiction) (AOJ)).

In June 2017, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a thorough review of the claims file, the Board has determined that additional evidentiary development is necessary prior to its adjudication of the Veteran's claim of entitlement to increased rating for right knee condition, including limitation of extension and flexion, postoperative residuals of medial lateral meniscectomy and anterior cruciate ligament reconstruction of the right knee with osteoarthropathy. Specifically, in the 2017 Board Hearing, the Veteran identified private treatment records, from Dr. P., Dr. S., and the Hill Country Medicine, related to his right knee condition. The record only reflects private treatment records from Sports Medicine up to May 2012. These private medical records are necessary to evaluate the Veteran's right knee disability since the inception of the appeal.

Additionally, the Board finds that the Veteran should be afforded a VA examination regarding his knee condition. Concerning the Veteran's examination, the examiner is asked to measure the Veteran's range of motion with weight-bearing or in passive situations, as well as obtain information concerning the Veteran's flare-ups. See Sharp v. Shulkin, 2017 U.S. App. Vet. Claims (Sept. 2017) (the Court held that, pursuant to VA regulations and the VA Clinician's Guide, when conducting evaluations for musculoskeletal disabilities, VA examiners are obligated to inquire whether there are periods of flare-ups and, if the answer is yes, to state their "severity, frequency, and duration; name the precipitating and alleviating factors; and estimate, 'per [the] veteran,' to what extent, if any, they affect functional impairment." In light of Sharp, a new examination is necessary.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, including complete records Dr. P., Dr. S., and the Hill Country Medicine Boerne, Texas as well as complete records from Sports Medicine since May 2012.

2. After completing the development above, afford the Veteran an appropriate VA examination to determine the nature and severity of his service-connected right knee disability.

In order to comply with Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the examiner is asked to describe whether pain, weakness, fatigue and/or incoordination significantly limits functional ability during flares or repetitive use, and if so, the examiner must estimate range of motion during flares or repetitive use. If the examination does not take place during a flare, the examiner should have the Veteran describe and/or demonstrate the extent of motion loss during flares or repetitive use and provide the extent of motion loss described in terms of degrees. If there is no pain and/or no limitation of function, such facts must be noted in the report. The examiner should comment as to whether there is any medical reason to accept or reject the Veteran's description of reduced range of motion during flares or repetitive use.

Also, in order to comply with the Court's decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the VA examination must include range of motion testing in the following areas: 

 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. The VA examiner should provide a complete rationale for any opinions provided.

3. Thereafter, readjudicate the remaining claim on appeal. If the claim remains denied, provide the Veteran with a supplemental statement of the case (SSOC) and an adequate opportunity to respond, after which the matters should be returned to the Board for further adjudication, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.  7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

